DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application No. 15/502,289 (filed on 02/07/2017), and names the inventor or at least one joint inventor named in the prior application.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,442,646B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With respect to claim 1, U.S. Patent No. 10,442,646B2 disclose (in claim 1) a device for unwinding or winding multiple rolls of print substrate (“A device for unwinding or winding multiple rolls of print substrate”), the device comprising: spindles each to hold a roll of print substrate, and the spindles in line with one another lengthwise along a spindle axis (“spindles each to hold a roll of print substrate, the spindles in line with one another lengthwise along a spindle axis”); a differential operatively mounted along a differential axis offset from the spindle axis (“a differential axis parallel to and offset from the spindle axis”), and the differential connected to a respective end of each spindle of the spindles (“a differential operatively connected to a respective end of each spindle”); wherein, the differential to receive an input torque from a driveline along the spindle axis (“a drive gear rotatable on the spindle axis by rotation of the driveline”; “the differential to receive an input torque from the drive gear rotating on the spindle axis”), redirects the input torque to a torque along the differential axis (“redirect the input torque to a torque along a differential axis parallel to and offset from the spindle axis”), and transmit an output torque based on the torque along the differential axis to turn the spindles on the spindle axis (“transmit an output torque based on the torque along the differential axis to turn the spindles on the spindle axis”).

With respect to claim 2, U.S. Patent No. 10,442,646B2 further disclose (in claim 2), each spindle of the spindles may be disconnected from the differential independently of any other spindle of the spindles (“each spindle may be disconnected from the differential independent of any other spindle”).

With respect to claim 3, U.S. Patent No. 10,442,646B2 further disclose (in claim 3), the device also comprising a support to support the differential and the respective end of each spindle of the spindles (“a support to support the differential and the respective end of each spindle”).

With respect to claim 4, U.S. Patent No. 10,442,646B2 further disclose (in claim 4), each spindle of the spindles being removable from the support independently of any other spindle of the spindles (“each spindle is removable from the support independent of any other spindle”).

With respect to claim 5, U.S. Patent No. 10,442,646B2 further disclose (in claim 5), the support including a latch to hold the end of each respective spindle of the spindles in the support (“the support includes a latch to hold the respective end of each spindle in the support”); wherein, the latch being movable between a closed position in which the end of the respective spindle cannot be removed from the support (“the latch movable between a closed position in which the respective end of each spindle cannot be removed from the support”), and an open position in which the end of the respective spindle can be removed from the support ( “an open position in which the respective end of each spindle can be removed from the support”). 

With respect to claim 6, U.S. Patent No. 10,442,646B2 further disclose (in claim 6), the end of the respective spindle including a bearing surface around the spindle axis (“the respective end of each spindle includes a bearing surface around the spindle axis”), the support includes multiple support rollers bearing on each bearing surface to support the respective end of each spindle while allowing each spindle to rotate with respect to the support”).

With respect to claim 7, U.S. Patent No. 10,442,646B2 further disclose (in claim 7), the latch including a roller bearing on the bearing surface of the respective spindle when the latch is in the closed position (“the latch includes a roller bearing on the bearing surface of each spindle when the latch is in the closed position”).

With respect to claim 8, U.S. Patent No. 10,442,646B2 further disclose (in claim 1), the device also comprising the driveline being aligned lengthwise with the spindle axis to provide the input torque to the differential (“a driveline inside a first spindle of the spindles, and rotatable on the spindle axis by a motor; a drive gear rotatable on the spindle axis by rotation of the driveline; and a differential operatively connected to a respective end of each spindle, the differential to receive an input torque from the drive gear rotating on the spindle axis”).

With respect to claim 9, U.S. Patent No. 10,442,646B2 further disclose (in claim 8), the driveline extending through a spindle of the spindles (“the driveline extends through the first spindle”).

With respect to claim 10, U.S. Patent No. 10,442,646B2 further disclose (in claims 1 and 9), the device also comprising spindle gears rotatable on the spindle axis (“output gears on the differential axis to transmit the output torque based on the torque along the differential axis to spindle gears of the spindles, the spindle gears rotatable on the spindle axis” in claim 9); and the differential including an input gear on the differential axis to receive the input torque from the driveline (“a driveline inside a first spindle of the spindles, and rotatable on the spindle axis by a motor; a drive gear rotatable on the spindle axis by rotation of the driveline” in claim 1; “an input gear on the differential axis to receive the input torque from the drive gear rotating on the spindle axis” in claim 9), and output gears on the differential axis to transmit the output torque based on the torque along the differential axis to the spindle gears (“output gears on the differential axis to transmit the output torque based on the torque along the differential axis to spindle gears of the spindles” in claim 9).

With respect to claim 11, U.S. Patent No. 10,442,646B2 further disclose (in claim 1), the spindles being co-axial along the spindle axis (“the spindles in line with one another lengthwise along a spindle axis”).

With respect to claim 12, U.S. Patent No. 10,442,646B2 further disclose (in claim 9), the differential comprising an input gear on the differential axis to receive the input torque (“the differential comprises: an input gear on the differential axis to receive the input torque from the drive gear rotating on the spindle axis”).

With respect to claim 13, U.S. Patent No. 10,442,646B2 further disclose (in claim 9), the differential also comprising output gears driven by the input gear (“the differential comprises: an input gear on the differential axis to receive the input torque from the drive gear rotating on the spindle axis; and output gears on the differential axis to transmit the output torque based on the torque along the differential axis to spindle gears of the spindles”).

Claims 1 and 10-13 are additionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of U.S. Patent No. 10,442,646B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With respect to claim 1, U.S. Patent No. 10,442,646B2 disclose (in claim 10) a device for unwinding or winding multiple rolls of print substrate (“A device for unwinding or winding multiple rolls of print substrate”), the device comprising: spindles each to hold a roll of print substrate, and the spindles in line with one another lengthwise along a spindle axis (“co-axial spindles each to hold a roll of print substrate along a spindle axis, each respective co-axial spindle of the co-axial spindles including a co-axial spindle gear to turn the respective co-axial spindle on the spindle axis”); a differential operatively mounted along a differential axis offset from the spindle axis (“the differential axis parallel to and offset from the spindle axis”), and the differential connected to a respective end of each spindle of the spindles (“each respective co-axial spindle of the co-axial spindles including a co-axial spindle gear to turn the respective co-axial spindle on the spindle axis”; “a differential operatively connected between the drive gear and the co-axial spindle gears to receive an input torque from the drive gear turning on the spindle axis”); wherein, the differential to receive an input torque from a driveline along the spindle axis (“a driveline to turn a drive gear on the spindle axis; and a differential operatively connected between the drive gear and the co-axial spindle gears to receive an input torque from the drive gear turning on the spindle axis”), redirects the input torque to a torque along the differential axis (“redirect the input torque to a torque applied along a differential axis of the differential”), and transmit an output torque based on the torque along the differential axis to turn the spindles on the spindle axis (“transmit an output torque based on the torque applied along the differential axis to turn the co-axial spindle gears on the spindle axis”).

With respect to claim 10, U.S. Patent No. 10,442,646B2 further disclose (in claims 10 and 11), the device also comprising spindle gears rotatable on the spindle axis (“each respective co-axial spindle of the co-axial spindles including a co-axial spindle gear to turn the respective co-axial spindle on the spindle axis” in claim 10); and the differential including an input gear on the differential axis to receive the input torque from the driveline (“a driveline to turn a drive gear on the spindle axis; and a differential operatively connected between the drive gear and the co-axial spindle gears to receive an input torque from the drive gear turning on the spindle axis” in claim 10; “an input gear on the differential axis to receive the input torque from the drive gear turning on the spindle axis” in claim 11), and output gears on the differential axis to transmit the output torque based on the torque along the differential axis to the spindle gears (“output gears on the differential axis to receive torque from the input gear on the differential axis, and transmit the output torque simultaneously to the co-axial spindle gears on the spindle axis” in claim 11).

With respect to claim 11, U.S. Patent No. 10,442,646B2 further disclose (in claim 10), the spindles being co-axial along the spindle axis (“co-axial spindles each to hold a roll of print substrate along a spindle axis, each respective co-axial spindle of the co-axial spindles including a co-axial spindle gear to turn the respective co-axial spindle on the spindle axis”).

With respect to claim 12, U.S. Patent No. 10,442,646B2 further disclose (in claim 11), the differential comprising an input gear on the differential axis to receive the input torque (“the differential comprises: an input gear on the differential axis to receive the input torque from the drive gear turning on the spindle axis”).

With respect to claim 13, U.S. Patent No. 10,442,646B2 further disclose (in claim 11), the differential also comprising output gears driven by the input gear (“the differential includes: an input gear on the differential axis to receive the input torque from the drive gear turning on the spindle axis; and output gears on the differential axis to receive torque from the input gear on the differential axis”).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Castells et al. (U.S. PGPUB2011/0017082A1 hereinafter referred to as “Castells-I”).

In regards to claim 1, Castells-I teach (Figures 1-5) a device (print system 1 with the large format printer 2) for unwinding or winding multiple rolls of print substrate (substrate rolls 3 and 4), the device (print system 1 with the larger format printer 2) comprising: spindles (substrate roll supports 5/6 that holds the substrate roll 3 and substrate roll supports 7/8 that holds the substrate roll 4), each to hold a roll of print substrate (substrate rolls 3 and 4); the spindles (substrate roll supports 5/6 and substrate roll supports 7/8) in line with one another lengthwise 

In regards to claims 2-4, Castells-I teach all intervening claim limitations as shown above. Castells-I further teach (Figures 1-5), each spindle of the spindles (substrate roll supports 5/6 and substrate roll supports 7/8) configured to be disconnected from the differential (transmission portion 21 of the transmission 10) independently of any other spindle of the spindles (substrate roll supports 5/6 and substrate roll supports 7/8) (since the substrate roll supports 5, 6, 7, and 8 are formed independently from the input portion 18, the output portion 19, the output portion 20, and the transmission portion 21 of the transmission 10, and because the substrate roll supports 5, 6, 7, and 8 are detachably connected to the output portion 19 and the output portion 20 of the transmission 10, it is clear that substrate roll supports 5/6 and the substrate roll supports 7/8 can be disconnected individually from each other and from the transmission 10; see also paragraphs 0043-0046); the device (print system 1 with the large 

In regards to claims 8-9, Castells-I teach all intervening claim limitations as shown above. Castells-I further teach (Figures 1-5), the driveline (drive spindle 11) being aligned lengthwise with the spindle axis (axis of rotation 22) to provide the input torque (rotational torque supplied to the transmission portion 21 of the transmission 10 by the drive assembly 9 via the drive spindle 11 and the input portion 18 of the transmission 10, which causes said transmission portion 21 to rotate about the axis of rotation 22) to the differential (transmission portion 21 of the transmission 10); and the driveline (drive spindle 11) extending through a spindle of the spindles (substrate roll supports 5/6 and substrate roll supports 7/8) (figure 2 clearly illustrate, the drive spindle 11 extending through both the substrate roll supports 5/6 and the substrate roll supports 7/8).

In regards to claims 11-13, Castells-I teach all intervening claim limitations as shown above. Castells-I further teach (Figures 1-5), the spindles (substrate roll supports 5/6 and substrate roll supports 7/8) being co-axial along the spindle axis (axis of rotation 22) (figures 1-3 clearly illustrate, the substrate roll supports 5, 6, 7, and 8 being co-axially aligned along the axis of rotation 22 and/ or along the drive spindle 11); the differential (transmission portion 21 of the transmission 10) comprising an input gear (planet gears 24 of the transmission portion 21) on the differential axis (axis extending through the center of each respective planet gear 24 forming the transmission portion 21) to receive the input torque (rotational torque supplied to the transmission portion 21 of the transmission 10 by the drive assembly 9 via the drive spindle 11 and the input portion 18 of the transmission 10, which causes said transmission portion 21 to rotate about the axis of rotation 22); and the differential (transmission portion 21 of the transmission 10) also comprising output gears (sun gear 25 of the output portion 19 and sun gear 26 of the output portion 20) that are driven by the input gear (planet gears 24 of the transmission portion 21).

Claims 1-2, 8-9, and 11-13 are additionally rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Castells et al. (International Patent Application Publication WO2012/096665A1 hereinafter referred to as “Castells-II”).

In regards to claim 1,  Castells-II teach (Figures 1 and 7-8) a device (spindle 2 illustrated in figure 1 with the differential 10A and the transmission portion 18B illustrated in figure 7) for unwinding or winding multiple rolls of print substrate (rolls 3 and 4), the device (spindle 2 illustrated in figure 1 with the differential 10A and the transmission portion 18B illustrated in 

In regards to claim 2, Castells-II teach all intervening claim limitations as shown above. Castells-II further teach (Figures 1 and 7-8), each spindle of the spindles (support tubes 8 and 9) configured to be disconnected from the differential (gear couples 33 of the differential 10A) independent of any other spindle of the spindles (support tubes 8 and 9) (page 10, line 31 - page 11, line 5 in the WO2012/096665A1 provided with this office action disclose, the spindle 2 being constructed from a kit of parts comprised of support tubes 8 & 9, the differential 10A, and the transmission 11. Furthermore, Castells-II also explain, the differential outputs 15 and 16 of the differential 10A arranged to engage the support tubes 8 and 9. Since the spindle 2 is constructed from a kit of independent parts/ components, it is understood that the spindle 2 can be deconstructed in a manner so that the differential 10 and the support tubes 8 & 9 may be individually disconnected and/ or separated from one another).

In regards to claims 8-9, Castells-II teach all intervening claim limitations as shown above. Castells-II further teach (Figures 1 and 7-8), the driveline (transmission shaft 11 of the drive transmission 11A) being aligned lengthwise with the spindle axis (axis of rotation ‘C’) to provide the input torque (rotational torque supplied to the gear couples 33 of the differential 10A by the drive 5 via the transmission shaft 11 of the drive transmission 11A and the differential input 17 of the differential 10A, which rotates the wheel 31 of transmission portion 18B about the axis of rotation ‘C’) to the differential (gear couples 33 of the differential 10A); and the driveline (transmission shaft 11 of the drive transmission 11A) extending through a spindle (support tube 8) of the spindles (support tubes 8 and 9).

In regards to claims 11-13, Castells-II teach all intervening claim limitations as shown above. Castells-II further teach (Figures 1 and 7-8), the spindles (support tubes 8 and 9) being co-axial along the spindle axis (axis of rotation ‘C’) (figures 1 clearly illustrate, the support tubes 8 and 9 being co-axially aligned along the axis of rotation ‘C’); the differential (gear couples 33 of the differential 10A) comprising an input gear (inter-engaging gears 34 and 35 of the gear couples 33) on the differential axis (an axis extending through the center of inter-engaging gear 34 or an axis extending through the center of inter-engaging gear 35) to receive the input torque (rotational torque supplied to the gear couples 33 of the differential 10A by the drive 5 via the transmission shaft 11 of the drive transmission 11A and the differential input 17 of the differential 10A, which rotates the wheel 31 of transmission portion 18B about the axis of rotation ‘C’); and the differential (gear couples 33 of the differential 10A) also comprising output gears (differential outputs 15 and 16 of the differential 10A) that are driven by the input gear (inter-engaging gears 34 and 35 of the gear couples 33).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Castells-I, in view of Yato (U.S. PGPUB 2014/0186086A1).

In regards to claim 14, Castells-I teach (Figures 1-5) a printer (large format printer 2 with the print system 1) comprising: a spindle assembly (print system 1 that includes the combine structure of the substrate roll supports 5/ 6/ 7/ 8, the drive assembly 9, the transmission 10, the drive spindle 11, and the spindle supports 12/ 13) to winding and unwind rolls of print substrate (substrate rolls 3 and 4); the spindle assembly (print system 1 that includes the combine structure of the substrate roll supports 5/ 6/ 7/ 8, the drive assembly 9, the transmission 10, the drive spindle 11, and the spindle supports 12/ 13) comprising: spindles (substrate roll supports 5/6 that holds the substrate roll 3 and substrate roll supports 7/8 that holds the substrate roll 4), each to hold a respective roll of print substrate (substrate rolls 3 and 4) of the of print substrate (substrate rolls 3 and 4); the spindles (substrate roll supports 5/6 and substrate roll supports 7/8) co-axial along a spindle axis (axis of rotation 22); a differential (transmission portion 21 of the transmission 10, which includes the planet gears 24) operatively mounted along a differential axis (axis extending through the center of each respective planet gear 24 forming the 
Nevertheless, Yato teach (Figures 1-8) a printer (ink jet printer 11) comprising: a spindle assembly (roll paper supporting device 22) to wind and unwind a roll of print substrate (roll paper ‘R’ wound around the cylindrical core member 31); the spindle assembly (roll paper supporting device 22) having a spindle (shaft member 60) to hold a roll of print substrate (roll paper ‘R’ wound around the cylindrical core member 31); and a mount (carriage 46 of the recording section 35) to hold a pen (nozzles 50a of the recording head 50 that is supported on the lower portion of the carriage 46) for dispensing a printing fluid (ink, such as a liquid, a liquid material containing particles of functional material dispersed/ mixed in a liquid, a fluid material, 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to configure the printer in Castells-I reference with a pen that is held by a mount as suggested by Yato; wherein, said pen dispenses printing fluid during a printing process. Since the printer taught by Castells-I is a large format printer that has a print head used for printing on the print substrates unwound from the rolls of print substrate, providing said print head with one or more pens that dispenses printing fluid will allow the printer to operate appropriately such that a desired printing operation can be carried out during a commercial, professional, or industrial printing process (in other words, providing the printer head in the Castells’ printer with a pen supported by a displaceable mount similar to the structure in the printer disclosed by Yato is essential to the proper functionality of said printer). 
		
In regards to claim 15, Castells-I in view of Yato teach all intervening claim limitations as shown above. Castells-I further teach (Figures 1-5), the driveline (drive spindle 11) being aligned lengthwise with the spindle axis (axis of rotation 22) to provide the input torque (rotational torque supplied to the transmission portion 21 of the transmission 10 by the drive assembly 9 via the drive spindle 11 and the input portion 18 of the transmission 10, which causes said transmission portion 21 to rotate about the axis of rotation 22) to the differential (transmission portion 21 of the transmission 10).

In regards to claims 17-19, Castells-I in view of Yato teach all intervening claim limitations as shown above. Castells-I further teach (Figures 1-5), each spindle of the spindles (substrate roll supports 5/6 and substrate roll supports 7/8) configured to be disconnected from the differential (transmission portion 21 of the transmission 10) independently of any other spindle of the spindles (substrate roll supports 5/6 and substrate roll supports 7/8) (since the substrate roll supports 5, 6, 7, and 8 are formed independently from the input portion 18, the output portion 19, the output portion 20, and the transmission portion 21 of the transmission 10, and because the substrate roll supports 5, 6, 7, and 8 are detachably connected to the output portion 19 and the output portion 20 of the transmission 10, it is clear that substrate roll supports 5/6 and the substrate roll supports 7/8 can be disconnected individually from each other and from the transmission 10; see also paragraphs 0043-0046); the printer (large format printer 2 with the print system 1) additionally comprising a support (spindle supports 12 and 13) to support the differential (transmission portion 21 of the transmission 10) and the respective end of each spindle of the spindles (end of the substrate roll supports 5/6 that is connected to the sun gear 25 of the output portion 19 and the end of the substrate roll supports 7/8 that is connected to the sun gear 26 of the output portion 20) (spindle supports 12 and 13 are configured to rotationally supports the drive spindle 11, which extends through the transmission 10 and the substrate roll supports 5, 6, 7, and 8; therefore, the spindle supports 12 and 13 fully supports the transmission 10, the substrate roll supports 5/6, and the substrate roll supports 7/8); and each spindle of the spindles (substrate roll supports 5/6 and substrate roll supports 7/8) being removable from the support (spindle supports 12 and 13) independently of any other spindle of the spindles (spindle supports 12 and 13).

Claims 14-15 and 17 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Castells-II, in view of Yamada et al. (U.S. Patent 5,838,354A hereinafter referred to as “Yamada”).

In regards to claim14, Castells-II teach (Figures 1 and 7-8) a printer device (printing system 1 and the spindle 2 illustrated in figure 1 with the differential 10A and the transmission portion 18B illustrated in figure 7) comprising: a spindle assembly (spindle 2 illustrated in figure 1 with the differential 10A and the transmission portion 18B illustrated in figure 7) to wind or unwind rolls of print substrate (rolls 3 and 4); the spindle assembly (spindle 2 illustrated in figure 1 with the differential 10A and the transmission portion 18B illustrated in figure 7) comprising: spindles (support tubes 8 and 9), each to hold a roll of print substrate (rolls 3 and 4); the spindles (support tubes 8 and 9) co-axial along a spindle axis (axis of rotation ‘C’); a differential (gear couples 33 of the differential 10A) operatively mounted along a differential axis (an axis extending through the center of inter-engaging gear 34 or an axis extending through the center of inter-engaging gear 35) that is offset from the spindle axis (axis of rotation ‘C’) (figure 7 clearly illustrate, the inter-engaging gears 34 and 35 of the  gear couples 33, both being radially offset from the wheel 31 of the transmission portion 18B and the transmission shaft 11 of the drive transmission 11A that is connected to the differential input 17; therefore, an axis extending through the center of inter-engaging gear 34 and an axis extending through the center of inter-engaging gear 35, both would be oriented parallel to but radially offset from the axis of rotation ‘C’ that extends through the center of the support tubes 8 & 9, the transmission shaft 11 of the drive transmission 11A, and the differential input 17, and the wheel 31 of the transmission portion 18B); the differential (gear couples 33 of the differential 10A) connected to a respective 
Whereas, Yamada teach (Figures 1-19) a printer (image forming apparatus illustrated in figure 1, which is formed by the paper feed station 1, the recording station 2, and the processing station 3) comprising: a spindle assembly (combined structure of the first stainless steel paper feed roller 104, the first stainless steel support roller 110, the second paper feed roller 105, the second support roller 112, the third paper feed roller 106, and the third support roller 111) to wind and unwind rolls of print substrate (roll sheets 101, 102, and 103); the spindle assembly (combined structure of the first stainless steel paper feed roller 104, the first stainless steel support roller 110, the second paper feed roller 105, the second support roller 112, the third paper feed roller 106, and the third support roller 111) having spindles (first stainless steel paper feed roller 104, the first stainless steel support roller 110, the second paper feed roller 105, the second support roller 112, the third paper feed roller 106, and the third support roller 111), each to hold a respective roll of print substrate (roll sheets 101, 102, and 103); and a mount (carriage unit 4) to hold a pen (recording heads ‘K’, ‘C’, ‘M’, and ‘Y’ of the image recording unit 401) for dispensing a printing fluid (ink components of different colors contained within the ink cartridges 4a and ink tanks 4b of the carriage unit 4, as disclosed in Col. 13, line 12-16); wherein, the pen (recording heads ‘K’, ‘C’, ‘M’, and ‘Y’ of the image recording unit 401) is designed to print on an unwound print substrate from the roll of print substrate (roll sheets 101, 102, and 103) (see also Col. 12, line 44-58).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to configure the printer in Castells-II reference 

In regards to claim 15, Castells-II in view of Yamada teach all intervening claim limitations as shown above. Castells-II further teach (Figures 1 and 7-8), the driveline (transmission shaft 11 of the drive transmission 11A) being aligned lengthwise with the spindle axis (axis of rotation ‘C’) to provide the input torque (rotational torque supplied to the gear couples 33 of the differential 10A by the drive 5 via the transmission shaft 11 of the drive transmission 11A and the differential input 17 of the differential 10A, which rotates the wheel 31 of transmission portion 18B about the axis of rotation ‘C’) to the differential (gear couples 33 of the differential 10A).

In regards to claim 17, Castells-II in view of Yamada teach all intervening claim limitations as shown above. Castells-II further teach (Figures 1 and 7-8), each spindle of the spindles (support tubes 8 and 9) configured to be disconnected from the differential (gear couples 33 of the differential 10A) independent of any other spindle of the spindles (support tubes 8 and 9) (page 10, line 31 - page 11, line 5 in the WO2012/096665A1 provided with this office action disclose, the spindle 2 being constructed from a kit of parts comprised of support tubes 8 & 9, the .

Allowable Subject Matter

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the flowing reasons:
With respect to claim 16, Castells-I in view of Yato, or alternatively Castells-II in view of Yamada, both teach all intervening claim limitations as shown above. Castells-I further teach (Figures 1-5) the differential (transmission portion 21 of the transmission 10) comprising an input gear (planet gears 24 of the transmission portion 21) on the differential axis (axis extending through the center of each respective planet gear 24 forming the transmission portion 21) to receive the input torque (rotational torque supplied to the transmission portion 21 of the transmission 10 by the drive assembly 9 via the drive spindle 11 and the input portion 18 of the transmission 10, which causes said transmission portion 21 to rotate about the axis of rotation 22) from the driveline (drive spindle 11), and output gears (sun gear 25 of the output portion 19 and sun gear 26 of the output portion 20) on the spindle axis (axis of rotation 22) to transmit the output torque (rotational torque supplied to the sun gear 25 of the output portion 19 and the sun gear 26 on the spindle axis (axis of rotation ‘C’) to transmit the output torque (rotational torque supplied to the differential outputs 15 and 16 of the differential 10A by the corresponding inter-engaging gears 34 and 35 of the gear couples 33) based on the torque (rotational torque that cause the inter-engaging gears 34 and 35 of the gear couples 33 to rotate) along the differential axis (an axis extending through the center of inter-engaging gear 34 or an axis extending through the center of inter-engaging gear 35) to the spindles (support tubes 8 and 9). Nevertheless, both Castells-I and Castells-II, either individually or in combination with any other prior art of record, fail to disclose or render obvious, the spindle assembly additionally comprising spindle gears that are rotatable on the spindle axis (where said spindle gears are the output gears of the differential rotating on the differential axis. In fact, in the both Castells-I and Castells-II, the output gears of the differential are clearly positioned on and rotates about the spindle axis instead of the differential axis as required by claim 16 limitations. 
However, the prior art examples, such as Le (U.S. PGPUB 2014/0239581A1) and Wen et al. (U.S. Patent 6,217,167), does suggest a printer comprising: a spindle assembly having spindles with spindle gears rotatable on a spindle axis; a differential having an input gear to receive an input torque form a driveline, and output gears on a differential axis to transmit an output torque based on a torque (which is produce by redirecting the input torque received by the driveline) along the differential axis to the spindle gears; wherein, said output gears engage said spindle gears to rotate the spindles about the spindle axis. Yet, the input gear of the differential and the driveline in the printer taught by both Len and Wen et al. are not oriented on the corresponding differential axis and the spindle axis as specifically recited within the limitation in parent claim 14 and in claim 16; instead, the input gears and driveline in said references rotates about a separate axis that is offset from both the spindle axis and the differential axis. Therefore, claim 16 appears to include allowable subject matter over Castells-I, Yato, Castells-II, Yamada, and all other citer prior art disclosures; especially when said limitations are viewed in light of applicant’s specification and considered along with the intervening limitations in parent claim 14. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/R.J.D./Examiner, Art Unit 3654                                               /MICHAEL R MANSEN/                                                                           Supervisory Patent Examiner, Art Unit 3654